Miller, Judge.
Leonard Wade Cliett appeals from a conviction for aggravated battery on the grounds that the evidence was insufficient and that the trial court erred in admitting evidence of prior difficulties. We find no error and affirm.
Viewed in the light most favorable to the verdict, the evidence shows that Cliett and the victim had known each other for eight years, had lived together in his house for much of that time, and were raising two children. During the latter part of the relationship, the victim established a residence in South Carolina as a refuge from Cliett, a longtime police officer who displayed his “really bad temper” only in private. In April 2000, Cliett appeared without warning at the victim’s South Carolina residence and threw a gun at her in the course of the argument that followed. Police were called to other disputes between the couple over the next few years.
Finally, after a January 2003 birthday celebration that degenerated into an argument, Cliett and the victim returned together to his house. The victim tried to get into her car to leave, but Cliett blocked her by standing in front of the car door. When she attempted to leave a second time, Cliett again prevented her from getting into her car. As she tried to open the car door, it bumped Cliett’s leg. Cliett then punched her in the mouth, knocking out several of her teeth, which had to be wired back into her jaw. The jury found Cliett guilty of aggravated battery, and he was sentenced to ten years with four to serve.
1. On appeal from a criminal conviction, we view the evidence in the light most favorable to the verdict, with the defendant no longer enjoying a presumption of innocence. Williams v. State, 261 Ga. App. 793, 794 (1) (584 SE2d 64) (2003). We neither weigh the evidence nor judge the credibility of witnesses, but determine only whether the evidence was sufficient for a rational trier of fact to find the defendant guilty of the charged offense beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). There was evidence here to support the conviction for aggravated battery. See OCGA § 16-5-24 (a); Rivers v. State, 255 Ga. App. 422, 424 (565 SE2d 596) (2002) (intentional blow causing loss of tooth amounts to aggravated battery).
2. At trial, and represented by counsel, Cliett made no objection to any of the testimony concerning prior difficulties between him and the victim. Thus he has waived consideration of this issue on appeal. See Stratton v. State, 257 Ga. 593, 594-595 (3) (362 SE2d 47) (1987).

Judgment affirmed.


Blackburn, P. J., and Bernes, J., concur.

*563Decided March 29, 2005.
Randolph Frails, for appellant.
Daniel J. Craig, District Attorney, Madonna M. Little, Assistant District Attorney, for appellee.